Citation Nr: 9911067	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  95-27 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bronchitis, claimed as 
secondary to mustard gas exposure.

ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1939 to June 
1945.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1994, 
from the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in June 1996, it was 
remanded for examination and further evidentiary development.  
All requested development has been completed.


FINDINGS OF FACT

1.  All evidence necessary for the correct disposition of the 
veteran's claim has been developed.

2. The veteran was not exposed to mustard gas during service.

3.  There is no competent medical evidence of any symptoms, 
or disorders, resulting from exposure to mustard gas during 
service.

4  The earliest medical reports dealing with any lung 
disorder are dated decades after service and do not relate 
the disorder to active service.

5.  There is no medical opinion or other competent evidence 
linking a claimed lung disorder to the veteran's active 
military service.


CONCLUSION OF LAW

A lung disorder was not incurred in, or aggravated by, active 
military service and may not be presumed to have been 
incurred in service as a residual of alleged mustard gas 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 1991 and 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.316 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

In general the three elements of a "well grounded" claim 
are: (1) evidence of a current disability as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

Recently the United States Court of Appeals for Veterans 
Claims (Court) held that, in cases involving exposure to 
specified vesicant agents (mustard gas and Lewisite) under 38 
C.F.R. § 3.316, the burden of submitting a well grounded 
claim is a relaxed standard rather than the generally 
applicable Caluza test.  Specifically, the Court held that 
under 38 C.F.R. § 3.316 "the veteran is relieved of his 
burden of providing medical evidence of a nexus between the 
current disability and the in-service exposure. . . . The 
regulation does not require a medical nexus, but rather a 
nexus is presumed if the other conditions [of the regulation] 
are met.  The reason behind this relaxed standard is the 
circumstances [of secrecy] surrounding the testing of mustard 
gas."  Pearlman v. West, 11 Vet. App. 443 (1998).  In cases 
involving exposure to vesicant agents under 38 C.F.R. § 3.316 
the Board must assume that the lay testimony of such exposure 
is true for the purposes of establishing a well grounded 
claim.  Therefore, as held in Pearlman, if a veteran has one 
of the diseases specified 38 C.F.R. § 3.316 then all the 
veteran needs to do is assert that he was exposed to mustard 
gas and his claim is well grounded.  This is exactly what has 
been done in the instant case.  As such, the Board must find 
that the veteran has submitted a well grounded claim within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Pearlman 
v. West, 11 Vet. App. 443 (1998).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1998).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(a), (b), 
(d) (1998).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Pursuant to 38 C.F.R. § 3.316 (1998), service connection may 
be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full- 
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316 (1998).

The appellant contends that he was exposed to mustard gas 
during his early Army training at Ft. Totten, New York.  In 
his original claim the veteran reported that his disability 
began in 1941, while serving in the 62nd AntiAircraft 
Artillery Battalion (62nd AAA Bn.).  He stated that the 
nature of his sickness was chronic bronchitis, and that it 
began in 1945.  In a later statement, the veteran reported 
that at some time in 1940 or 1941 he was exposed to mustard 
gas.  He reported that he and other soldiers were sent though 
a gas chamber, and were told not to remove their masks, as 
mustard gas was present.  The veteran contends that this 
exercise occurred at a part of Ft. Totten call the Old Fort.

As noted above, in cases involving exposure to vesicant 
agents under 38 C.F.R. § 3.316 the Board must assume that the 
lay testimony of such exposure is true for the purposes of 
establishing a well grounded claim.  However, "whether or 
not the veteran meets the requirements of this regulation [38 
C.F.R. § 3.316], including whether or not the veteran was 
actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  The Board, therefore, must 
consider the credibility of the veteran's testimony in light 
of all the evidence in the file. . . . Thus, under this 
regulation, the Board is charged with the very difficult task 
of ascertaining what transpired more than fifty years ago 
with very little evidence to consider."  Pearlman v. West, 
11 Vet. App. 443 (1998) (emphasis added).

The Board realizes that the nature of chemical warfare 
testing was secret; therefore, development of evidence 
regarding exposure during testing is often difficult.  
However, M21-1, Part 3, Chapter 5, Subchapter II, § 5.18 
provides information concerning the development of claims 
involving allegations of exposure to mustard gas and Lewisite 
during active service.  Section 5.18 f provides instructions 
on the development of evidence of exposure to chemical 
weapons agents for Army veterans.  The section states that 
"[p]rior to the early 1950s, information about a person's 
participation in any kind of testing by the Army was placed 
in the individual's service medical records (SMRs).  These 
records are stored at the National Personnel Records Center 
[NPRC] in St. Louis and can be obtained by submitting a 3101 
request for information." M21-1, Part 3, Chapter 5, 
Subchapter II, § 5.18 f.  The section also indicates that VA 
has lists of service department personnel who were subjected 
to chemical weapons testing and provides a contact point the 
VA Central Office Rating Procedures Staff where the RO can 
check to see if the veteran's name is on any of the lists.

VA has been informed by the National Personnel Records Center 
(NPRC) that the veteran's service medical records were 
destroyed by fire.  In January 1997 the RO contacted the VA 
Central Office Rating Procedures Staff and requested a check 
of the lists of service department personnel who were 
subjected to chemical weapons testing.  The veteran's name 
was not found on any of these lists.  

M21-1, Part 3, Chapter 5, Subchapter II, Section 5.18 f (4) 
also instructs that development of claims involving Army 
chemical weapons testing prior to 1955 can also be developed 
by a check for records at the U.S. Army Chemical and 
Biological Defense Agency at Aberdeen Proving Grounds, 
Maryland.  The RO contacted this command in an effort to 
obtain additional information related to the veteran's 
allegation of mustard gas exposure during service.  

The response indicated that after a review of the veteran's 
statements it appeared that the veteran was referring to his 
gas chamber training given during basic training and at other 
times during his career.  Prior to being shipped overseas, it 
was also common practice to reinforce the gas chamber 
training soldiers received in earlier training.  The gas 
chamber used tear gas or chlorine.  It was part of the 
exercise to have troops enter the chamber and remove their 
mask or lift it away from the face.  This allowed them to 
experience the effects of the tear gas, or chlorine, and 
impressed on the individual the fact that the gas mask did 
protect them.  The response also noted that Ft. Totten was 
not a site that conducted human experimentation with chemical 
agents.

The Board notes that, with the exception of the veteran's 
assertions of exposure to mustard agent, and his statement 
that he was told not to take off his mask, his allegations of 
exposure are consistent with the tear gas training outlined 
in the response obtained from the Army.

Private medical records, dated in April 1992, show the 
veteran diagnosed with bronchitis.  The report of a VA 
examination, conducted in January 1998, shows the veteran 
reporting a choking sensation in his throat, which occurs at 
random.  He denied any acid reflux, heartburn, difficulty in 
swallowing, or any aspiration upon swallowing.  He stated 
there was no pain on swallowing solids or liquids.  He 
reported significant shortness of breath associated with 
walking one to two blocks.  He also reported a history of 
mitral valve prolapse.

Examination showed his lungs clear to auscultation 
bilaterally.  The examiner stated that he had a long history 
of shortness of breath prior to aneurysm surgery.  He noted 
that there was no pulmonary etiology which he could determine 
on physical exam.  He reported that there were multiple 
reasons why the veteran might experience a choking sensation, 
including a swallowing disorder, a diverticulum in his 
throat, esophageal reflux disease causing throat spasms, or 
it may be secondary to his mitral valve prolapse, which has 
been known to cause these types of symptoms.  He may also 
have an esophageal ring or an external compression of his 
vocal cords or trachea, or even a mass impinging upon his 
recurrent laryngeal nerve that may be causing paralysis of 
his vocal cords and subsequently a choking sensation.  He 
concluded that the veteran had no pulmonary etiology or 
pathology that may be causing his choking sensation, and his 
X-ray examination was also normal.

VA regulations provide that service connection may be 
established for chronic laryngitis, chronic bronchitis, 
chronic emphysema, chronic asthma or chronic obstructive 
pulmonary disease when there was full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active service.  
Service connection may not be established for any of these 
conditions if the claimed condition is due to the veteran's 
own willful misconduct or if there is affirmative evidence 
that establishes a nonservice-related condition or event as 
the cause of the claimed condition.  38 C.F.R. § 3.316 
(1998).

The veteran asserts that he was exposed to mustard gas during 
active service.  This is unsupported by the evidence of 
record.  All evidence obtained does not reveal that the 
veteran was exposed to mustard gas during service.  Rather, 
the evidence obtained indicates that the veteran's 
allegations of exposure are entirely consistent with tear gas 
exposure during training.

Upon careful review of all of the evidence of record the 
Board finds as a matter of fact that the veteran was not 
exposed to mustard gas during active service.  Therefore, the 
veteran does not meet the requirements of 38 C.F.R. § 3.316.  
As such, service connection on a presumptive basis for a lung 
disorder as a residual of mustard gas exposure is not 
warranted.  The United States Court of Appeals for Veterans 
Claims has held that in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  However, the United States Court of 
Appeals for Veterans Claims has held that where the issue 
involves medical causation, competent medical evidence that 
shows that the claim is plausible or possible is required to 
set forth a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In this case there is absolutely no competent medical 
evidence of record which in any way relates the veteran's 
current, claimed lung disorder to his active service.  In 
fact, the most recent medical evidence of record shows no 
pulmonary etiology for the veteran's claimed symptom of a 
choking sensation.

The veteran's statements are not competent evidence to 
establish the etiology of his lung disorder.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current lung disorders are 
related to his active service over fifty years ago.  See 
Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The Board has considered the veteran's claim under the 
relaxed standard provided under 38 C.F.R. § 3.316.  Under 
this standard the veteran lacks any evidence of exposure to 
mustard gas during service and, therefore, his claim is 
denied because of lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The Board has also 
considered the veteran's claim under the Combee standard 
which permits the veteran to meet the general, non-relaxed, 
standard for well grounded claims.  Under the general 
standard, it is the veteran's burden to submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  However, the veteran has not submitted 
any evidence linking current lung disorders to his active 
service over half a century ago.

Although the RO did not specifically state that it denied the 
veteran's claim for service connection on the basis that it 
was not well grounded, the Board concludes that this error 
was not prejudicial to the veteran's claims.  See Edenfield 
v. Brown, 8 Vet. App. 384, 390 (1995).

With respect to the Combee analysis alone, where a claim is 
not well grounded, VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to the claim, 
but VA may be obligated under 38 U.S.C.A. § 5103(a) to advise 
a claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  Here, unlike the situation in Robinette, the veteran 
has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make his claims well grounded.  See also Epps v. Brown, 
9 Vet. App. 341 (1996).  Accordingly, the Board concludes 
that VA did not fail to meet its obligations under 38 
U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for a lung disorder, claimed as a residual 
of mustard gas exposure during active service, is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

